      Case 3:19-cr-00364-ECM-KFP Document 62 Filed 08/03/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )   CRIM. CASE NO. 3:19-cr-364-ECM
                                             )
NAYEF AMJAD QASHOU                           )

                                       ORDER

      The Defendant by consent has appeared before a United States Magistrate Judge
and entered a plea of guilty. The Court accepted the guilty plea and has adjudicated the
Defendant guilty. Accordingly, it is

      ORDERED as follows:

     1. Sentencing of the Defendant is set on September 17, 2020, at 10:00 a.m.,
Courtroom 2F, the Frank M. Johnson, Jr. United States Courthouse, One Church Street,
Montgomery, Alabama.

       2. In accordance with Rule 32(f)(1), Federal Rules of Criminal Procedure, counsel
for the defendant and the Government shall communicate in writing to the probation
officer, and to each other, any objections they have as to any material information,
sentencing classifications, sentencing guideline ranges, and policy statements contained in
or omitted from the presentence report. The probation officer will notify parties of the
objection deadline and will schedule a conference to discuss and resolve, if possible, any
factual and legal issues contained in the presentence report.

      3. Any motion for downward departure shall be filed ON OR BEFORE THE
CONFERENCE DATE with the probation officer, unless based on unknown and
unforeseen circumstances arising after that date, in which case the motion must be filed
promptly upon discovery of such circumstances.

      4. Counsel for the Defendant and the Government are to notify the Court NO
LATER THAN SEPTEMBER 3, 2020, if the hearing is anticipated to take more than one
hour.

    5. Government and defense motions shall be filed NO LATER THAN NOON ON
SEPTEMBER 9, 2020.
      Case 3:19-cr-00364-ECM-KFP Document 62 Filed 08/03/20 Page 2 of 2




       6. Sentencing Memoranda. Sentencing memoranda ARE REQUIRED and shall
be filed, with any attachments, NO LATER THAN NOON ON SEPTEMBER 9, 2020,
with copies served on opposing counsel and the probation officer assigned to the case.
Responses to sentencing memorandums are also required and shall be filed NO LATER
THAN NOON ON SEPTEMBER 11, 2020.

        7. Sentencing Exhibits. Any paper exhibit that a party may offer at the sentencing
hearing shall be filed electronically as a Notice of Filing Sentencing Exhibits. If the paper
exhibit was filed as an attachment to a sentencing memorandum (see paragraph 6 above),
the Notice should reference the attachment by the e-filed document number (e.g., doc. 54-
3), but the attachment itself need not be filed a second time. As to physical evidence that
may be offered at the sentencing hearing, the offering party shall attach a photograph of
the physical evidence to a Notice of Filing Sentencing Exhibits. Finally, any storage media
(e.g., CDs, DVDs) that may be offered at the sentencing hearing shall be filed
conventionally, along with an electronically filed notice of conventional filing.
        All exhibits referenced in this paragraph — paper, physical evidence, and storage
media — shall be filed (in accordance with the procedures in the preceding paragraph) NO
LATER THAN NOON ON SEPTEMBER 9, 2020, with copies served on opposing
counsel and the probation officer assigned to the case.

       8. The parties shall comply with Rule 49.1 of the Federal Rules of Criminal
Procedure and refrain from including, or shall partially redact where inclusion is necessary,
personal data identifiers from all filings with the court, including exhibits, whether filed
electronically or in paper, unless otherwise ordered by the court. The responsibility for
redacting these personal identifiers rests solely with counsel and the parties.

       9. Introduction of Exhibits at Sentencing. Any of the above referenced exhibits that
a party moves to introduce at sentencing shall be offered at the hearing, even if a copy of
the exhibit previously was filed in accordance with paragraphs 6 and 7 of this Order.

       Nothing contained in this Order shall be construed as impairing the rights of any
party as established in the United States Constitution or laws of the United States.

       Done this 3rd day of August, 2020.

                                           /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                             2
